          Case 5:21-cv-00309-EGS Document 2 Filed 01/25/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 SARAH O’NEILL and BENJAMIN                       C.A. No.: 5:21-cv-00309
 MARRERO,

                Plaintiffs,

 v.
                                                  NOTICE OF DISMISSAL
 PERSON DIRECTED SUPPORTS, INC.,

                Defendant.



       WHEREAS Defendant Person Directed Supports, Inc. has retracted its requirement that its

employees receive a COVID-19 vaccine;

       THEREFORE, Plaintiffs dismiss this action without prejudice pursuant to Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.


                                               Aaron Siri (Pro Hac Vice To Be Filed)
                                               Email: aaron@sirillp.com
                                               Elizabeth A. Brehm (Pro Hac Vice To Be Filed)
                                               Email: ebrehm@sirillp.com
                                               SIRI & GLIMSTAD LLP
                                               200 Park Avenue, 17th Floor
                                               New York, NY 10166
                                               Telephone: 212-532-1091

                                               /s/ George N. Styliades
                                               George N. Styliades, Esquire
                                               Attorney ID No. 56606
                                               Law Offices of George N. Styliades
                                               214 West Main Street, Suite 105
                                               Moorestown, NJ 08057-2345
                                               (856) 482-8877 - telephone
                                               gstyliades@styliadeslaw.com

                                               Attorneys for Plaintiffs

Date: January 25, 2021
